Citation Nr: 1506347	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  07-39 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for nummular eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision in which the Department of Veterans Affairs VA Regional Office (RO) in Detroit Michigan granted service connection for nummular eczema and assigned a noncompensable rating for this disorder, effective from March 24, 2005.  In April 2011 and September 2013, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D C , for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

This matter was remanded in September 2013 for the AOJ to afford the Veteran a VA examination and obtain a medical opinion as to the severity of the service-connected nummular eczema.  A VA dermatology examination was conducted in December 2013.  However, the VA examiner did not provide information as to whether the medication and therapy the Veteran was prescribed and used to treat the service-connected eczema was systemic therapy.  The September 2013 Board remand requested this information and asked the examiner to indicate whether treatment includes systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the total duration of such treatment in the past 12 month period.  See also 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).  The Veteran and his representative assert that the Veteran is using corticosteroids to treat the nummular eczema and this should be considered to be systemic treatment.  See the January 2015 appellate brief.  

The Board finds that the AOJ did not substantially comply with the mandates of the Board remand.  A remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See also Stegall v. West, 11 Vet. App. 268, 270 (1998).  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that a remand for an addendum VA medical opinion is necessary to obtain medical evidence as to whether the service-connected nummular eczema requires systemic therapy or other immunosuppressive drugs.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who conducted the December 2013 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following questions: 

a). Does the treatment for the service-connected nummular eczema include systemic therapy such as corticosteroids or other immunosuppressive drugs?  Are the corticosteroid topical creams used by the Veteran (as listed in the December 2013 VA examination report) systemic therapy?  If systemic therapy or other immunosuppressive drugs are used, please report the total duration of such treatment in the past 12 month period.   

b). Does the service-connected nummular eczema limit the function of the parts affected (including the function of the hands)? 

The VA claims folder and a copy of the December 2013 VA examination report should be made available to the examiner for review in connection with the medical opinion.  The opinion should include a fully supported rationale.  If the absence of evidence is a basis for the opinion, the examiner should explain what kind of evidence is missing and cite to appropriate medical literature as necessary.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the AOJ should schedule the Veteran for such an examination.

2.  After completing all indicated development, readjudicate the issue of entitlement to an initial compensable disability rating for nummular eczema in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


